
	
		II
		Calendar No. 850
		110th CONGRESS
		2d Session
		S. 2979
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Kerry (for himself,
			 Mr. Whitehouse, Mr. Schumer, Mr.
			 Biden, Mr. Levin,
			 Mr. Sanders, Mr. Corker, Mr.
			 Feingold, Mr. Cardin,
			 Mr. Gregg, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		
			June 26, 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To exempt the African National Congress from treatment as
		  a terrorist organization, and for other purposes.
	
	
		1.Exemption of African National
			 Congress from treatment as terrorist organization for certain acts or
			 eventsSection 691(b) of the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act, 2008 (division J of Public Law 110–161; 121 Stat. 2365) is amended by
			 inserting African National Congress (ANC), after the
			 Karenni National Progressive Party,.
		2.Relief for
			 certain members of the African National Congress regarding
			 admissibility
			(a)Exemption
			 authorityThe Secretary of State, after consultation with the
			 Attorney General and the Secretary of Homeland Security, or the Secretary of
			 Homeland Security, after consultation with the Secretary of State and the
			 Attorney General, may waive, in such Secretary’s sole unreviewable discretion,
			 the applicability of paragraphs (2)(A), (2)(B), and (3)(B) of section 212(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)) with respect to aliens
			 that participated in activities undertaken in opposition to apartheid rule in
			 South Africa.
			(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of State
			 and the Secretary of Homeland Security should immediately exercise, as
			 appropriate, the authority under subsection (a) to exempt the anti-apartheid
			 activities of aliens who are current or former officials of the Government of
			 the Republic of South Africa.
			3.Removal of
			 certain affected individuals from certain United States Government
			 databasesThe Secretary of
			 State, in coordination with the Attorney General, the Secretary of Homeland
			 Security, the Director of the Federal Bureau of Investigation, and the Director
			 of National Intelligence, shall take all necessary steps to ensure that
			 databases used to determine admissibility to the United States are updated so
			 that they are consistent with the waivers authorized under section 2.
		
	
		June 26, 2008
		Reported without amendment
	
